 1   Joshua Briones (SBN: 205293)
     jbriones@mintz.com
 2   Esteban Morales (SBN: 273948)
     emorales@mintz.com
 3   Matthew Novian (SBN: 324144)
     mjnovian@mintz.com
 4   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     Century Plaza Towers 2029 Century Park East Suite 3100
 5   Los Angeles, CA 90067
     Telephone: 310 586 3200
 6   Facsimile: 310 586 3202

 7   Attorneys for Defendant,
     Abacus Data Systems, Inc.
 8

 9                               UNITED STATES DISTRICT COURT

10                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                      OAKLAND DIVISION

12
     PAUL IZOR, individually and on behalf of all   Case No. 4:19-cv-01057-HSG
13   others similarly situated, Plaintiff,
                                                    Honorable Haywood S. Gilliam, Jr.
14          vs.
                                                    STIPULATION TO CONSOLIDATE
15                                                  FACT AND EXPERT DISCOVERY
     ABACUS DATA SYSTEMS INC., a California
                                                    DEADLINES; ORDER
16   corporation.

17                               Defendant.
                                                    Complaint Filed: February 26, 2019
18

19

20

21

22

23

24

25

26

27

28

             STIPULATION TO CONSOLIDATE FACT AND EXPERT DISCOVERY
                       DEADLINES CASE NO. 4:19-CV-01057-HSG
 1          WHEREAS, on August 14, 2019, the Court issued its Scheduling Order (Dkt. #44), in

 2   which it set January 17, 2020 as the Close of Fact Discovery and March 20, 2020 as the Close of

 3   Expert Discovery;

 4          WHEREAS, the parties have been and are continuing to diligently conduct discovery;

 5          WHEREAS, the parties have scheduled mediation with Bruce Friedman of JAMS on

 6   February 19, 2020 in Los Angeles;

 7          WHEREAS, to focus on mediation related discovery, the parties stipulate to consolidating

 8   the Close of Fact Discovery with the Close of Expert Discovery on March 20, 2020;

 9          WHEREAS, in the event the case does not settle at mediation, consolidating the close of

10   fact and expert discovery would allow the parties to complete any remaining fact discovery;

11          WHEREAS, the Parties have not previously sought any modification of the Court’s

12   Scheduling Order and the proposed modification would not affect other deadlines in the case

13   schedule.

14          IT IS HEREBY STIPULATED AND AGREED THAT:

15          The Close of Fact Discovery and the Close of Expert Discovery are consolidated to March

16   20, 2020, subject to the approval of the Court.

17                                  Respectfully submitted,

18
      Dated: December 24, 2019      MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
19
                                    By: /s/ Esteban Morales
20
                                            Esteban Morales
21                                   Attorney for Defendant Abacus Data Systems, Inc.

22    Dated: December 24, 2019      Kaufman P.A.
23                                  By: /s/ Avi R. Kaufman
24                                          Avi R. Kaufman
                                    Attorney for Plaintiff Paul Izor
25

26

27

28
                                     -1-
      STIPULATION TO CONSOLIDATE FACT AND EXPERT DISCOVERY DEADLINES
                          CASE NO. 4:19-CV-01057-HSG
 1                                     ORDER

 2        PURSUANT TO STIPULATION, IT IS HEREBY ORDERED:
 3
          The deadline to complete fact and expert discovery is consolidated to March 20, 2020.
 4

 5   ENTERED: 12/26/2019
 6
                                                             ____________________________
 7
                                                             Honorable Haywood S. Gilliam, Jr.
 8                                                           U.S. District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     -2-
      STIPULATION TO CONSOLIDATE FACT AND EXPERT DISCOVERY DEADLINES
                          CASE NO. 4:19-CV-01057-HSG
